Citation Nr: 1601415	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected low back strain, to include degenerative joint disease.

2.  Entitlement to an initial rating in excess of 30 percent prior to June 5, 2013, and in excess of 50 percent thereafter, for service-connected major depressive disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back strain.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

The issues of entitlement to an increased rating for service-connected major depressive disorder, service connection for chronic fatigue syndrome as secondary to service-connected major depressive disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have been raised by the record in an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) dated October 23, 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issues of entitlement to an increased rating for service-connected low back strain, to include degenerative joint disease, entitlement to an increased rating for major depressive disorder, and entitlement to service connection for a right knee disorder.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving claims seeking an increased rating for service-connected low back strain, to include degenerative joint disease, an increased rating for major depressive disorder, and service connection for a right knee disorder, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a signed statement dated October 22, 2015 requesting to have all pending appeals and Notices of Disagreement (NOD's) cancelled.  The Board currently has jurisdiction over the issues of entitlement to an increased rating for service-connected low back strain, to include degenerative joint disease, entitlement to an increased rating for major depressive disorder, and entitlement to service connection for a right knee disorder.  As a result of the Veteran's request, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board no longer has jurisdiction to review the appeal on these three issues and they are dismissed.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected low back strain, to include degenerative joint disease is dismissed.

Entitlement to an initial rating in excess of 30 percent prior to June 5, 2013, and in excess of 50 percent thereafter, for service-connected major depressive disorder is dismissed.

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back strain is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


